Citation Nr: 1646854	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-43 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2010 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the issues on appeal for additional development in August 2013, January 2014, and September 2015.


FINDING OF FACT

Sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service, or caused or aggravated by a service-connected psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letters dated June 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2016 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and opinions for the claims, to include in February 2016, and April 2016, and the Board finds that there is adequate medical evidence on which to adjudicate the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service, or that is aggravated by a service-connected disabilities, will also be service-connected.  38 C.F.R. § 3.310 (2015).

The Veteran has a current sleep apnea disability, diagnosed by at least 2003 at St. Mary's Hospital.  He was diagnosed again in 2007 with obstructive sleep apnea (OSA) at St. Luke's Hospital.  He is currently service-connected for major depressive disorder and generalized anxiety disorder, and assigned a 70 percent rating for the psychiatric disability, effective April 2, 2010. 

The Veteran's March 1968 enlistment exam and June 1972 separation exam do not list sleep apnea or any sleep disturbances or problems.  The only reference to the Veteran's sleep in the service medical records is a February 1971 psychiatric consultation report, in which the doctor remarks the Veteran did not complain of difficulty with sleep.  In a December 2011 statement in support of claim, the Veteran's ex-spouse, who was married to him and together with him during and after active service, stated that the Veteran snored from day one and she realized he stopped breathing, which they both later learned was apnea and affected his blood pressure.

During the May 2013 hearing, the Veteran testified that he had evaluations showing that it is possible that his current condition, including sleep apnea, was related to active service.  The record includes a July 2014 private medical record from a licensed psychologist opining that it is possible that the conditions currently experienced by the Veteran occurred while he was in service and were exasperated by difficulties he had in attempting to obtain support and assistance from his superiors regarding family difficulties.

The February 2016 VA examination and the corresponding April 2016 VA opinion produced after the September 2015 remand are adequate and substantially comply with the remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 611 (1992).  After examining the Veteran and reviewing the entire claims file, and in particular, the service medical records and private medical records, the VA examiner found that it was less likely than not (less than 50 percent probability) that a sleep-apnea disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner opined that the most important risk factors for sleep apnea are advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  The examiner further opined that the Veteran's sleep apnea was diagnosed in 2007, many years after he separated from active duty.  The examiner stated that there is no known evidence of a positive correlation established by an evidence-based clinical randomized control trial (not a prevalence study which is not evidence-based) between sleep apnea and depression, anxiety, or other mental disorders.  The examiner referenced medical treatises to support that opinion.  The examiner further opined that there was no aggravation of sleep apnea since mental health disorders do not cause or aggravated the progression of sleep apnea.

The Veteran and his ex-spouse have offered competent and credible statements regarding the onset of sleep apnea symptoms during service.  They are each competent to state as to observable symptoms such as snoring, and pauses in breathing.  Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  However, the lack of service medical records evidencing problems with sleep, and a medical opinion only stating the possibility of linking the onset of sleep apnea to service, are insufficient to establish the onset of symptoms to the time the Veteran was serving on active duty.  Medical opinions like the July 2014 private opinion framed in terms such as "it is possible" are speculative and do not support a finding that it is at least as likely as not that a current disability is related to service.  Service connection cannot be granted on the basis of a possibility that the claimed disability is related to service.  Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Obert v. Brown, 5 Vet. App. 30 (1993).  In addition, that opinion references only conditions, and mentions mental disorders.  Therefore, that opinion is of very limited probative value.

The Board finds that the most persuasive evidence is the February 2016 VA examination and April 2016 VA medical opinion which found it less likely that sleep apnea was incurred in service or was due to or aggravated by a service-connected mental disorder.  That examiner had access to the evidentiary record and private opinion and supported the opinion with medical treatise reference following examination of the Veteran.  The Board finds that opinion more persuasive than any contrary competent evidence.

The Board has considered the Veteran's statements concerning the etiology of her claimed psychiatric disability. The Veteran is competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms. However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to whether any diagnosed sleep apnea disability is related to service.  The Veteran and spouse are competent to report what they observed.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the medical professionals considered those reports of symptomatology in making their opinions.  The Veteran is not competent to make a diagnosis of sleep apnea or opine as to the etiology of sleep apnea or whether sleep apnea is due to or aggravated by a psychiatric disability.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the diagnosis and etiology of the claimed disability in this case are ultimately medical questions of medical complexity and those opinions cannot be provided by a layperson.  In any event, to the extent that the Veteran's or spouse's statements are competent evidence, the Board finds that those statements are outweighed by the findings of the VA examiner, a trained medical professional.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for sleep apnea, to include as secondary to a psychiatric disability.  As the preponderance of the evidence is against the claim, entitlement to service connection for sleep apnea must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for sleep apnea, to include as secondary to a psychiatric disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


